Case 2:16-cv-14050-MAG-RSW ECF No. 359 filed 05/16/19        PageID.42105     Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                               CIVIL ACTION NO. 2:16-CV-14050
        Plaintiff,
                                               HON. MARK A. GOLDSMITH
               -vs-                            MAG. JUDGE WHALEN

  QUICKEN LOANS INC.,

       Defendant.
  ______________________________/
                    FURTHER STIPULATED ORDER
                      REGARDING SCHEDULING

        WHEREAS, under prior orders the Court revised and set certain deadlines

  and schedules for pending matters in the case and the parties stipulate and agree

  that the case deadlines and schedules should be further revised;

        IT IS HEREBY ORDERED that:

        1. All motions, filings and submissions due by May 22, 2019 are now due

           by May 29, 2019.

        2. The date set forth in paragraph 3 of the Stipulated Order Regarding

           Scheduling of Certain Filings (Dkt. 357), shall be further extended to

           expire on May 29, 2019, unless L.R. 5.3(b) relief is sought at that time.

        3. All other case deadlines remain the same.

  SO ORDERED.

  Dated: May 16, 2019                          s/Mark A. Goldsmith
        Detroit, Michigan                      MARK A. GOLDSMITH
                                               United States District Judge
                                           1
Case 2:16-cv-14050-MAG-RSW ECF No. 359 filed 05/16/19    PageID.42106    Page 2 of 2




  Stipulated To:


  /s/ Jeffrey B. Morganroth                JOSEPH H. HUNT
  Jeffrey B. Morganroth                    Assistant Attorney General
  MORGANROTH &
  MORGANROTH, PLLC                         MATTHEW J. SCHNEIDER
  344 North Old Woodward Avenue            United States Attorney
  Suite 200
  Birmingham, MI 48009                     /s/ Christopher R. B. Reimer
  Tel.: 248.864.4000                       Commercial Litigation Branch
  Fax.: 248.864.4001                       P.O. Box 261, Ben Franklin Station
                                           Washington, DC 20044
  Thomas M. Hefferon                       (202) 305-3829
  thefferon@goodwinlaw.com
  GOODWIN PROCTER LLP                      Attorneys for the United States of
  901 New York Avenue, NW                        America
  Washington, DC 20001
  Tel.: 202.346.4000
  Fax.: 202.346.4444

  Attorneys for Quicken Loans Inc.




                                       2
